Citation Nr: 9909704	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-14 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
July 1967.  He has been represented since November 1997 by 
the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1995, by the Philadelphia, Pennsylvania Regional 
Office and Insurance Center (RO), which denied the veteran's 
claim for service connection for residuals of a head injury, 
including headaches.  The notice of disagreement with this 
determination was received in February 1995.  The statement 
of the case was issued in April 1995.  The substantive appeal 
was received in April 1995.  Following the receipt of medical 
records, supplemental statements of the case were issued in 
April 1996 and February 1997.  

On April 28, 1997, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board, 
sitting at Philadelphia, Pennsylvania.  A transcript of the 
hearing is of record.  Thereafter, in April 1997, the Board 
remanded the case to the RO for further development.  
Department of Veterans Affairs (VA) compensation examinations 
were conducted in November 1997.  A supplemental statement of 
the case was issued in February 1998.  The appeal was 
received at the Board in December 1998.  


FINDINGS OF FACT

1.  A VA physician in November 1997 reported a diagnosis of 
headaches, status post injury.  

2.  The veteran's claim for entitlement to service connection 
for residuals of a head injury, including headaches, is 
plausible.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a head injury, including headaches, is well-
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The pertinent facts in this case may be briefly described.  
The veteran's service medical records showed no complaints or 
treatment for a head injury.  On his separation examination 
in March 1967, it is indicated that he did not incur any 
significant diseases, wounds, or injuries during service.  
The examination showed no abnormalities.  

Medical evidence of record for the period from 1983 to 1994, 
including VA as well as private treatment records, indicate 
that the veteran received clinical attention and treatment 
for several disabilities.  These records do not reflect any 
complaints of or treatment for an old head injury, nor do 
they show a diagnosis of headaches as a result of any 
incident in service.  

At the time of his personal hearing in April 1997, the 
veteran contended that he had injuries which occurred while 
on active duty; he stated that he was still suffering from 
this head injury.  The veteran indicated that at the time of 
his injury he was assigned to the 509th Airborne Infantry 
Division in Mainz, Germany.  The veteran stated that another 
soldier attacked him outside his barracks; he indicated that 
he was beaten about the head.  The veteran related that he 
woke up in the hospital and was told that he was being kept 
for observation for a concussion.  The veteran indicated that 
he recalled being in a medical unit on the base in Germany, 
with bandages on his head and an IV in his arm; he also noted 
that his eye was swollen and he had an ice pack on his head.  
The veteran further noted that he had a tremendous headache 
and he felt dizzy; he was hospitalized for a few days and 
given Tylenol for the headaches.  The veteran testified that 
he currently had problems with headaches.  

VA treatment records dated from 1994 to 1997 reflect that the 
veteran received clinical attention for several disabilities, 
including chronic headaches and depression.  During a VA 
compensation examination in November 1997, the veteran 
reported being beaten in service, as a result of which he 
suffered from headaches ever since his discharge from 
military service.  He described the headaches as constant, 
throbbing, and severe without medications.  The pertinent 
diagnosis was headaches, status post head injury.  

Received in November 1997 were the veteran's military 
personnel records which were completely silent with respect 
to any report of a head injury.  Also of record is VA Form 
70-3101, wherein the National Personnel Records Center 
indicated that there was no line of duty determination on 
file.  

B.  Legal analysis.

The veteran essentially contends that his currently diagnosed 
headaches are the result of a head injury, which he sustained 
during a physical attack in military service; since then, he 
developed chronic headaches, which have become frequent and 
severe.   

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim. 38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well-grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is 
well-grounded, except where the claim is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  When the issue involves a 
medical question of diagnosis or causation, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Statements and testimony from lay witnesses or the 
appellant in this regard are not sufficient to establish a 
plausible claim as they are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran contends that he suffered a head injury in 
service and his present complaints of headaches are the 
residuals of that injury.  In this regard, such lay 
assertions are beyond the veteran's expertise (see King, 
supra), and the Board must look to other evidence of record 
to determine whether he has presented a well-grounded claim 
of service connection.  

The Board observes that, in the most recent supplemental 
statement of the case issued in February 1998, the RO denied 
the claim for service connection for residuals of a head 
injury, including headaches, as not well-grounded.  

With regard to the first requirement under Caluza, the Board 
notes that there is medical of record demonstrating that the 
veteran currently suffers from headaches.  Specifically, the 
Board notes that in the November 1997 VA examination report, 
the examiner noted that the veteran had headaches as a result 
of an injury.  This medical evidence is sufficient to 
demonstrate, for the purpose of a well-grounded analysis, 
that the veteran suffers from headaches, and thus satisfy the 
first Clausa requirement (that there be a current disability 
demonstrated through medical diagnosis).  

The service medical records show no complaints or treatment 
for a head injury.  However, the veteran has stated that he 
suffered a head injury in service and his present complaints 
of headaches are the residuals of that injury.  At his 
personal hearing, the veteran testified that another soldier 
attacked him outside his barracks and beat him about the 
head; he related that he woke up in the hospital and was told 
that he was being kept for observation for a concussion.  His 
statements are assumed to be true for the purpose of 
determining whether well-grounded claims have been submitted.  
King.  Therefore, there is sufficient evidence of incurrence 
of an injury during service, and the second element of a 
well-grounded claim has been satisfied.  

Regarding the third requirement under Caluza, it is pointed 
that during the VA examination in November 1997, the examiner 
opined that veteran's headaches were due to a head injury.  
This comment alone is sufficient to make this claim well-
grounded.  King.  As such, the Board finds that the veteran 
has submitted a well-grounded claim for entitlement to 
service connection for residuals of a head injury, including 
headaches.  


ORDER

The veteran's claim for entitlement to service connection for 
residuals of a head injury, including headaches, is well-
grounded and the appeal is granted to this extent only.  


REMAND

The Board observes that, in the most recent supplemental 
statement of the case issued in February 1998, the RO denied 
the claim for service connection for residuals of a head 
injury, including headaches, as not well-grounded.  The 
United States Court of Appeals of Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has found that if action by the Board involves a 
question not previously addressed, and such action would be 
prejudicial to the veteran, further due process must be 
provided.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As the 
Board finds this claim to be well-grounded, additional action 
on this claim is required.  

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain any VA treatment 
records of the veteran, which are not 
currently in the claims file and 
associate them with the claims file.

2.  The RO should review the claim for 
service connection for residuals of a 
head injury, including headaches, on the 
merits, taking into consideration all 
applicable regulations and the relevant 
law noted above.  In so doing it should 
consider that a veteran's claim of an in-
service occurrence only has to be 
accepted as credible for purposes of 
making a claim well grounded, but not 
when doing the claim on the merits.  If 
the decision is adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case, which summarizes the pertinent 
evidence, all applicable law and 
regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded the applicable 
time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  The 
purpose of this 


REMAND is to further develop the record and to accord the 
veteran due process of law.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


